DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 02/25/2021 and 04/11/2022 have been considered.
Notice to Applicant Regarding Claim Interpretation
The terms “for”, “adapted to”, “configured to”, and other functional language in the claim(s) may be interpreted as intended use of the invention.  Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, this claim is presented as being both “Original” and “Cancelled”. As such, it is unclear what the status of this claim is intended to be by Applicant. For examination purposes, this claim has been interpreted as being “Original”. It is recommended that Applicant amend the claims to recite the intended status of this claim.
As a result of dependence on claim 1, subsequent dependent claims 2-9 are also rejected as indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupelle et al. (US 2006/0074452) (hereinafter Dupelle).
Regarding claim 1, Dupelle discloses an electrode pad (Fig. 1-2, electrode 10), comprising: a base layer comprising a first side (foam substrate 12); a first conductive layer centrally located on the base layer (conductive element 14); a second conductive layer extending at least partially around the first conductive layer on the base layer (conductive element 18); and a hydrogel layer covering said first and second conductive layers on said first side of said base layer (electrolyte layer 16 covers conductive layers 14, 18, as best seen in Fig. 2; Para. 7: “There may be a substrate supporting the first and second electrically conductive elements and the electrically conductive material. The electrically conductive material may comprise a conductive gel. The conductive gel may be a solid gel. The solid gel may be a water-based hydrogel”).
Regarding claim 2, Dupelle discloses the first side of the base layer comprises a surface area which is larger than a surface area of each of the first and second conductive layers (Fig. 1, surface area of foam substrate 12 is larger than surface areas of both conductive layers 14, 18).
Regarding claim 8, Dupelle discloses the base layer is composed of foam material (Para. 15: “The two conductive elements 14, 18 are supported on a foam substrate 12”; Fig. 1-2, foam substrate 12).
Regarding claim 10, Dupelle discloses an electrode pad (Fig. 1-2, electrode 10), comprising: a foam base layer comprising a first side (foam substrate 12); a first conductive layer comprising a first circuit centrally located on the base layer (conductive element 14); a second conductive layer comprising a separate second circuit extending at least partially around the first conductive layer on the first side of the base layer (conductive element 18; Fig. 3 depicts conductive element 14 with ECG circuit, element 18 with pacing/defibrillation circuit); a hydrogel layer covering the first and second conductive layers on the first side of the base layer (electrolyte layer 16 covers conductive layers 14, 18, as best seen in Fig. 2; Para. 7: “There may be a substrate supporting the first and second electrically conductive elements and the electrically conductive material. The electrically conductive material may comprise a conductive gel. The conductive gel may be a solid gel. The solid gel may be a water-based hydrogel”).
In regards to the limitations of “wherein the first conductive layer is configured to provide a defibrillation current” and “wherein the second conductive layer is configured to receive an electrical signal”, the Examiner points to para. 17 which discloses “The electrodes would normally be adhered to a patient's skin and a cable from each electrode (each cable containing discrete wires 22, 24) would be attached to the ECG and pacing (or defibrillation) circuitry”, i.e., the disclosed electrode is capable of both receiving an electric signal and providing defibrillation current. Furthermore, the Examiner submits that these limitations amount to intended use of the claimed apparatus. (See MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”). Seeing that Dupelle discloses all the required structural limitations of claim 10, the Examiner submits that the disclosed electrode would be capable of performing the functions set forth above.
Regarding claim 11, in regards to the limitation of “when a first voltage is provided to the first conductive layer, the first voltage is configured to be separate from a voltage provided to the second conductive layer,” the Examiner submits that these limitations amount to intended use of the claimed apparatus. (See MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”). Seeing that Dupelle discloses all the required structural limitations of claim 10, the Examiner submits that the disclosed electrode would be capable of performing the functions set forth above.
Regarding claim 12, Dupelle discloses an electrode pad (Fig. 1-2, electrode 10), comprising: a foam base layer comprising a first side (foam substrate 12); a first conductive layer comprising a first circuit centrally located on the base layer (conductive element 14); a second conductive layer comprising a separate second circuit extending at least partially around the first conductive layer on the first side of the base layer (conductive element 18); a hydrogel layer covering the first and second conductive layers on the first side of the base layer (electrolyte layer 16 covers conductive layers 14, 18, as best seen in Fig. 2; Para. 7: “There may be a substrate supporting the first and second electrically conductive elements and the electrically conductive material. The electrically conductive material may comprise a conductive gel. The conductive gel may be a solid gel. The solid gel may be a water-based hydrogel”); and an electrical connector attached to the first and second conductive layers configured for providing a voltage to the first and second conductive layers (Wires 22, 24; Para. 16: “Wire 24 allows controlled electrical currents to be delivered to the depolarizing element 18 by electrical circuitry that delivers short-term, controlled amounts of energy, sufficient to depolarize the electrically conductive element 14 after it has been polarized by a prior pacing pulse”, i.e., wire 24 is electrically connected to both conductive elements 14, 18).
Regarding claim 13, Dupelle discloses the electrical connector comprises an end connected to the first and second conductive layers and a free end configured to connect to a voltage source (Fig. 3, wire 24 is electrically connected to both conductive elements 14, 18 at one end, other end connected to voltage source 34).
Regarding claim 14, Dupelle discloses the first conductive layer comprises a first circuit and the second conductive layer comprises a separate second circuit (Fig. 1-2, conductive elements 14, 18 are separate from each other; Fig. 3 depicts conductive element 14 with ECG circuit, element 18 with pacing/defibrillation circuit).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dupelle in view of DeSeve, III (US 2018/0250159) (hereinafter DeSeve).
Regarding claims 3 and 5, Dupelle does not disclose that the first conductive layer and second conductive layer are composed of conductive ink, and the conductive ink is printed on the base layer. DeSeve, however, teaches a personal monitoring device (Abstract; Fig. 1) and that stretchable conductive ink traces will stretch along the body while conforming to it, as opposed to typical wires, which will limit range of movement during stretching and can flex away from the body because of their rigidity (Para. 81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Dupelle such that the first conductive layer and second conductive layer are composed of conductive ink of DeSeve. Making this modification would be useful for providing conductive layers which will stretch along the body while conforming to it, as taught by DeSeve. 
The Examiner notes that making this modification would result in the conductive ink being printed on the base layer, since the conductive layers of Dupelle are already disposed on the base layer, as evidenced above in the rejection of claim 1.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dupelle in view of DeSeve, further in view of Ginestet et al. (WO 2019/241753) (hereinafter Ginestet).
Regarding claim 4, Dupelle in view of DeSeve does not teach the conductive ink of the first conductive layer is more conductive than the conductive ink of the second conductive layer.
Ginestet, however, teaches a re-wearable physiological monitoring device (Abstract), wherein contacts are printed using two layers of conductive ink with different physical and electrical properties such that the first layer of ink may have increased conductivity relative to the second layer of ink. The increased conductivity of the first layer ensures that there is adequate conductivity for a reliable electrical connection (Para. 136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Dupelle in view of DeSeve such that the conductive ink of the first conductive layer is more conductive than the conductive ink of the second conductive layer. Making this modification would be useful for providing adequate conductive for a reliable electrical connection, as taught by Ginestat.
Claim(s) 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dupelle in view of Takata (US 4787390).
Regarding claims 6 and 9, Dupelle does not disclose that the second conductive layer comprises an ionizing surface, wherein at least one of the first and second conductive layer is comprised of silver chloride. As disclosed by Applicant in the instant specification para. 19, a chloride surface is considered an ionizing surface.
Takata, however, teaches an electrode sensor (Abstract) coated with an electrically conductive substance such as silver-silver chloride. Takada further teaches that a silver-silver chloride coating material offers advantages including low bioelectrical potential, stability against temperature, no change in bioelectric potential with time, no noise generation as a source, and limited impedance (Col. 3, ll. 19-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Dupelle such that the second conductive layer comprises an ionizing surface (i.e., the silver-silver chloride coating of Takata), wherein at least one of the first and second conductive layer is comprised of silver chloride. Making this modification would be useful for providing low bioelectrical potential, stability against temperature, no change in bioelectric potential with time, no noise generation as a source, and limited impedance, as taught by Takata.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dupelle in view of Thomsen et al. (US 2013/0060098) (hereinafter Thomsen).
Regarding claim 7, Dupelle does not disclose that a first portion of the hydrogel layer extending over the first conductive layer has a first set of properties and a second portion of the hydrogel layer extending over the second conductive layer has a second set of properties which is different from the first set.
Thomsen, however, teaches a monitoring device (Abstract), wherein different forms or formulations of the hydrogel with different properties may be used within the same system or device, such as a formulation with conductive properties at one place on the base and a formulation with non-conductive properties at another place on the base. The hydrogel may form a transmission passage for the physiological signal from the individual to the detecting component (Para. 102). Thomsen also teaches that the hydrogel can amend a physiological signal, such as by filtering an electrical signal (Para. 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Dupelle such that a first portion of the hydrogel layer extending over the first conductive layer has a first set of properties and a second portion of the hydrogel layer extending over the second conductive layer has a second set of properties which is different from the first set. Making this modification would amount to a simple substitution of one known element (hydrogel of Dupelle) for another (hydrogel of Thomsen) to obtain predictable results (forming a transmission passage for the physiological signal from the individual to the detecting component; filtering an electric signal, as taught by Thomsen).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ichida et al. (US 2015/0173639) discloses a multi-layer bioelectrode (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792